                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     TRACEY N. THOMPSON,
                                                                                      Case No. 18-cv-05057-PJH
                                  8                     Plaintiff,

                                  9            v.                                     JUDGMENT
                                  10    TNDC, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14        The court having dismissed this case,

                                  15        it is Ordered and Adjudged

                                  16        that plaintiff take nothing, and that the action be dismissed.

                                  17        IT IS SO ORDERED.

                                  18   Dated: May 10, 2019

                                  19                                               __________________________________
                                                                                   PHYLLIS J. HAMILTON
                                  20                                               United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
